Citation Nr: 1141572	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  07-32 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1965.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision that, in pertinent part, declined to reopen a claim for service connection for epidymitis with residuals of erectile dysfunction on the basis that new and material evidence had not been received; and denied a disability rating in excess of 10 percent for service-connected osteoarthritis of the cervical spine.  The Veteran timely appealed.

In April 2010, the Veteran and his wife testified during a hearing before the undersigned at the RO.

In September 2010, the Board found new and material evidence to reopen the Veteran's claim for service connection for epidymitis with residuals of erectile dysfunction, and remanded each of the matters on appeal for additional development.  The Board is satisfied there was substantial compliance with its remand orders for the Veteran's increased rating claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In February 2011, the RO granted service connection for chronic epididymitis and assigned an initial zero percent (noncompensable) evaluation, effective December 20, 2004.  As the record, to date, reflects no disagreement with either the initial rating or the effective date assigned, it appears that the RO's grant of service connection has resolved that matter, and it is no longer before the Board; service connection for erectile dysfunction remains on appeal, and is discussed below.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran is retired from working, and has not alleged that his service-connected disabilities prevented him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The issue of service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's osteoarthritis of the cervical spine is manifested primarily by a combined range of motion of the cervical spine limited to 170 degrees or less, and painful motion; forward flexion of the cervical spine limited to 30 degrees, ankylosis, significant neurological deficits, incapacitating episodes, and doctor-prescribed bed rest are not demonstrated.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, throughout the course of the rating period on appeal, the criteria for a 20 percent disability rating for osteoarthritis of the cervical spine are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a February 2005 letter, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.  

The Veteran was not provided with notice of the type of evidence necessary to assign an effective date for the disability on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  The Board finds no prejudice to the Veteran in proceeding with a final decision on the claim.  The RO will address any notice defect when effectuating an award for a service-connected disability.  Accordingly, the Veteran is not harmed by any defect with regard to this element of the notice.

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim decided on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of cervical pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

Service connection has been established for osteoarthritis of the cervical spine.  The RO has evaluated the Veteran's disability under Diagnostic Code 5003-5237 as 10 percent disabling based on painful or limited motion of the cervical spine.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).  The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.
  
Currently, spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 10 percent evaluation is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is limited to 170 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for favorable ankylosis of the entire cervical spine; or, forward flexion of the cervical spine limited to 15 degrees or less.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011). 

Intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the General Rating Formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under Diagnostic Code 5243, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months. A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes. 

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

Records reveal that, in June 1992, the Veteran's range of motion of the cervical spine was to 40 degrees on flexion; to 30 degrees on extension; to 25 degrees on bending to the right and left; and to 30 degrees on rotation to the right and left.  X-rays at that time showed mild degenerative joint disease.

On VA contract examination in June 2005, there was no evidence of radiating pain on movement of the cervical spine and no evidence of muscle spasm.  There was no evidence of tenderness, and no ankylosis of the spine.  The Veteran reported that he could not perform any range of motion maneuvers of the cervical spine due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner found no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  X-rays revealed extensive degenerative change with osteophyte formation.

Following the Board's September 2010 remand, the Veteran underwent a VA examination in November 2010 for purposes of determining the current severity of the osteoarthritis of the cervical spine.  The examiner reviewed the claims file and noted the Veteran's medical history.  The examiner found no evidence of flare-ups or incapacitating episodes during the past 12 months.  The Veteran had no surgical injections, and was doing no physical therapy at this time.  He did use heat on a regular basis.  The Veteran reported his main symptoms as pain and stiffness.  He had pain at the back of the neck, and it radiated down to the nape of the neck-i.e., to the top of the shoulders and areas in between.  The Veteran had pain in front of the shoulder and arm on the right side; aggravating factors were weather and movement.  He had pain on turning his head and moving his shoulders.  The Veteran was limited in using his right arm below a right angle.  He could effectively use his left arm in practically any position.

Examination revealed that the Veteran maintained his cervical lordosis.  He had no paravertebral spasm.  Ranges of motion of the cervical spine were to 45 degrees on flexion, with pain at 45 degrees; to 5 degrees on extension, with pain at 5 degrees; to 10 degrees on bending to the left and right, with pain at 10 degrees; to 30 degrees on rotation to the right, with pain commencing at 20 degrees; and to 40 degrees on rotation to the left, with pain commencing at 20 degrees.  There was no evidence of fatigue, weakness, lack of endurance, instability, or incoordination with repetitive testings.  Nor was there additional loss of function or motion due to pain with repetitive testings.  Reflexes were 1+ present and equal; power in the Veteran's muscles of the upper extremities was 5/5.  There was no loss of sensation in the hands and forearms.  X-rays revealed degenerative joint disease in the entire cervical spine, but distinctively worse at C5, C6, and C7 levels.  The examiner opined that the Veteran's cervical spine was slightly worse than before; the Veteran maintained a reasonable range of motion, although rotation of the neck was painful.

In this case, the Board finds the most probative evidence of record to be the report of the most recent VA examination, which shows that the Veteran could flex his cervical spine beyond 30 degrees.  Painful motion was noted.  There was no additional functional loss due to pain on repetitive motion.  There was no ankylosis of the cervical spine.  The evidence shows that the combined range of motion of the cervical spine was limited to 170 degrees or less.  There have been no incapacitating episodes.  The November 2010 VA examiner noted painful motion with rotation, as well as at the extremes of motion.  X-rays also revealed significant degenerative joint disease of the cervical spine.  The November 2010 examiner also opined that the Veteran's cervical spine was slightly worse than when last examined.  Despite the fact that the Veteran could flex beyond 30 degrees, given the specific clinical finding that his combined range of motion was limited to less than 170 degrees, the Board finds that a 20 percent rating is warranted throughout the course of the rating period on appeal, under the general rating formula.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2011).

The weight of the evidence is against the award of a disability rating in excess of 20 percent at any time, based on orthopedic findings.  Credible evidence of limitation of flexion to 15 degrees, or incapacitating episodes having for a total duration of at least four weeks during a 12-month period is not demonstrated.  Nor are there any significant neurological deficits to warrant a separate disability rating.

In reaching this conclusion, the Board has considered the report of his earlier VA examination, which reflects that the Veteran stated to the examiner that he could not perform range of motion testing because of pain, fatigue, and other symptoms.  It must be noted, however, the examiner found no evidence of any tenderness or muscle spasm in the neck, and no other observable limitations or impairment was noted with respect to the neck during that examination.  Furthermore, such a severe degree of limitation of motion due to pain and other symptoms stands in stark contrast to the results of his recent VA examination, which reflect that the Veteran was able to flex to 45 degrees before experience pain, and extend to 5 degrees before experiencing pain.  As noted, additional range of motion testing also revealed 10 degrees on bending to the left and right, with pain at 10 degrees; to 30 degrees on rotation to the right, with pain commencing at 20 degrees; and to 40 degrees on rotation to the left, with pain commencing at 20 degrees.  Given the absence of any other objective evidence of limitations or impairment in the back during the 2005 physical examination, in contrast to the significant range of motion shown during his subsequent 2010 examination, the Board must find the Veteran's report at that time of being completely unable to perform any range of motion tests not credible.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with osteoarthritis of the cervical spine is severe.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability and there are related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the most credible evidence in this case does not show such an exceptional disability that the available schedular evaluations are inadequate.   The Board believes that a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

In short, there is nothing in the record to indicate that the service-connected osteoarthritis of the cervical spine presents an unusual disability picture so as to warrant consideration of an extraschedular evaluation.  The Board, therefore, has determined that referral of this case for extra-schedular consideration is not warranted.


ORDER

Throughout the course of the rating period on appeal (date of claim on December 20, 2004), a 20 percent disability rating for osteoarthritis of the cervical spine is granted, subject to the regulations governing the award of monetary benefits.


REMAND

VA has not fulfilled its duties to notify and assist the Veteran with regard to the claim for service connection for erectile dysfunction, claimed as secondary to chronic epididymitis.  Failure to provide notice as to what evidence is needed to substantiate the claim will ordinarily be prejudicial to a claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Federal Circuit has held that the VCAA requires "a deliberate act of notification directed to meeting the requirements of section 5103, not an assemblage of bits of information drawn from multiple communications issued for unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Veteran seeks service connection for erectile dysfunction and has asserted that the claimed disability is secondary to his now service-connected chronic epididymitis.  Although service treatment records include a diagnosis of acute bilateral epididymitis in January 1963, there is no complaint of impotence or finding or diagnosis of erectile dysfunction in service.

The post-service treatment records first show an assessment of erectile dysfunction, somewhat improved with treatment, in March 2001.  An assessment in September 2001 reflects that the Veteran's erectile dysfunction was secondary to hypgonadotropic hypogonadism.  A VA consultation in December 2005 includes an opinion that the Veteran's erectile dysfunction was likely multifactorial in origin, and doubted a relationship to hypotestosteronism.  The physician at that time suspected that the Veteran's erectile dysfunction was due to uncontrolled medical problems-i.e., hypertension and glucose intolerance, versus psychological.  In a subsequent addendum, the physician also indicated that it was not clear that the Veteran had fertility issues, and that the Veteran had fathered children.  

Following VA examination in October 2010, the examiner's assessment was chronic epididymitis.  Based on a review of medical literature which revealed no direct link between epididymitis and erectile dysfunction, the examiner opined that the Veteran's erectile dysfunction was less likely as not caused by or related to his epididymitis in service.  The examiner also concluded that it was less likely than not that the Veteran's erectile dysfunction had its onset in service.

With regard to the Veteran's claim for secondary service connection, the Board finds that the October 2010 examiner did not provide an opinion regarding whether the Veteran's erectile dysfunction is aggravated by the now service-connected chronic epididymitis.  Hence, the Board cannot resolve this matter without further medical clarification.

Furthermore, the Board notes that, when this case was last remanded, service connection had not been established for chronic epididymitis.  Therefore, notice was never provided as to how to substantiate a claim on a secondary basis.  While this case is in remand status, such notice should be provided.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC must review the claims folder and ensure that all notification and development action required by the VCAA are fully complied with and satisfied.  Specifically, the RO or AMC should notify the Veteran of the information and evidence necessary to substantiate his claim for service connection for erectile dysfunction on a secondary basis.  

2.  The October 2010 VA examination report should be returned to the examiner (or, if that examiner is unavailable, a suitable substitute) for an addendum 
expressing an opinion as to whether it is at least as likely as not (50 percent probability or more) that current erectile dysfunction is due to or aggravated by chronic epididymitis.  If aggravated, the examiner should specify what permanent, measurable increase in the severity of erectile dysfunction is attributable to the service-connected chronic epididymitis. 

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the evidence discussed in this remand, including the October 2010 VA examination and the Veteran's complaints of impotence since service.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.

3.  After ensuring that the requested action is completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefit sought is not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


